Madison/Mosaic Legal & Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 480/443-9537 November 26, 2010 BY EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Tax-Free Trust File No. 811-03486 Form N-CSR Filing Dear Sir/Madam: Filed electronically herein in html format is the registrant's certified financial statement, the additional matters required by this filing of Form N-CSR and the applicable certifications and attachments to the Form. If you have any questions, please call me at the number above or Pam Krill, our General Counsel, at 608-216-9147. Respectfully submitted, (signature) W. Richard Mason CCO and Corporate Counsel Enclosures
